Citation Nr: 1828161	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-30 973A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to permanent incapacitation for self-support of the Veteran's daughter.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to a rating in excess of 20 percent for a service-connected cervical spine disability.

6.  Entitlement to a rating in excess of 10 percent for a service-connected lumbar spine disability

7.  Entitlement to a compensable rating for service-connected right lower extremity neuropathy.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from July 1989 to November 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in November 2017.  A transcript of that hearing is of record.

The issues of entitlement to increased ratings for a cervical spine disability, a lumbar spine disability, and right lower extremity neuropathy and service connection for bilateral knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the November 2017 Board hearing and before the promulgation of a decision in the appeal, the Veteran notified the Board that he wished to withdraw his claim for permanent incapacitation for self-support of the Veteran's daughter.

2.  The Veteran is not shown to have a hearing disability in either ear for VA purposes.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim for permanent incapacitation for self-support of the Veteran's daughter have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).





Withdraw Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  Id.  At the November 2017 Board hearing, the Veteran expressly withdrew his appeal with regard to the issue of permanent incapacitation for self-support of the Veteran's daughter prior to promulgation of an appellate decision; hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this specific matter.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is therefore dismissed.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

In the absence of proof of a current disability, there can be no valid claim for service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Giplin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

The Veteran filed his service connection claim for bilateral hearing loss in March 2013, which was denied by an April 2014 rating decision.  He asserts that his bilateral hearing loss is due to his active service.  He testified that he had problems with his hearing since service.

The Veteran's military noise exposure is not at issue, as noise exposure is consistent with his service as he was awarded a master parachute badge and a grenade bar.  However, for service connection to be warranted it must be shown that such military noise exposure actually caused a hearing loss disability for VA purposes.

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran's STRs show that an audiological examination was not conducted at his entrance examination in May 1989 and later in March 1991, June 1992, July 1992, and April 1995, all of which did not show hearing loss for VA purposes.  At his separation examination in July 1995, he denied having any ear trouble or hearing loss.  Audiological testing did not show hearing loss for VA purposes.

In February 2014, the Veteran was afforded a VA examination.  Audiological testing did not show hearing loss for VA purposes.

The Veteran has not submitted any medical evidence supporting his assertion that he has a diagnosis of bilateral hearing loss or any medical evidence supporting his assertion that any bilateral hearing loss is due to or the result of his active service.

The Board finds that evidence of a present hearing loss disability has not been presented; and, in the absence of proof of a present disability, there can be no valid claim.  Brammer, 3 Vet. App. 223, 225.  The claim of entitlement to service connection for hearing loss is denied.

Accordingly, the criteria for service connection for bilateral hearing loss have not been met, and the Veteran's claim is denied.


ORDER

The appeal of permanent incapacitation for self-support of the Veteran's daughter is dismissed.

Service connection for bilateral hearing loss is denied.



REMAND

Regarding the Veteran's increased rating claims for his cervical spine disability, lumbar spine disability, and right lower extremity neuropathy, he was last afforded a VA examination in February 2014.  At the November 2017 Board hearing, he testified that these service-connected disabilities had worsened.  As such, this evidence is sufficient to trigger VA's duty to provide VA examinations.

Regarding the Veteran's claim for service connection for bilateral knee disability, he states that he experienced knee pain in service as a result of multiple parachute jumps.  There is some documentation of those complaints.  However, after reviewing the claims file, interviewing the Veteran, which included his report of knee pain since service, conducting an examination, and reviewing recent X-ray studies, a March 2014 VA examination determined that there was no knee diagnosis as there was no pathology to render a diagnosis. There was essentially no evidence of a chronic disability of either knee.

The Veteran seemed to question the validity of the examination findings.  He testified in 2017 that he continued to experience bilateral knee pain that resulted in limited flexibility (functional loss) of the knees.  Thus, on remand, the RO must consider whether the Veteran has a diagnosable disability of the right and/or left knee because the Board notes that VA must consider whether the Veteran has functional impairment for which service connection may be granted.  See Saunders v. Wilkie, 2018 U.S. App. LEXIS 8467, at *13-17 (Apr. 3, 2018) (indicating that the term "disability" refers to the functional impairment of earning capacity, rather than the underlying cause of the impairment, and pain alone may be a functional impairment).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected cervical spine disability, lumbar spine disability, and right lower extremity neuropathy.

In so doing, the examiner should ensure to the extent possible, consistent with 38 C.F.R. § 4.59, that the examination report include the results of the Veteran's active and passive motion, in addition to the results following repetitive motion testing.  If it is not possible to complete any of the range of motion testing described above, it should be explained why.

2.  Schedule the Veteran for a VA examination by an appropriate VA medical professional to determine the current nature and etiology of any right and/or left knee disability.  The claims file should be made available to the examiner. Based on review of the record, the VA examiner should provide an opinion that responds to the following: 

a. Please identify all disabilities of the left and/or right knee found to be present or that have existed during the appeal period.  In doing so, the examiner MUST discuss whether the Veteran has functional impairment of the right and/or left knee.

b. Provide an opinion as to whether it is at least as likely as not that any currently identified right or left knee disability, or right or left knee functional impairment, had its onset during service. 

c. Provide an opinion as to whether it is at least as likely as not that any currently identified right or left knee disability or right or left knee functional impairment was caused by or related to his complaints of shoulder pain during service or any incidents related to service.  

In offering an opinion, the examiner must specifically address the Veteran's competent report of right and left knee trauma from parachuting, and pain during and since service.

The examiner report must include a complete rationale for all opinions expressed.

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


